      Case 4:20-cv-01119-DPM Document 32 Filed 07/21/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

DWAYNE T. HENSON
ADC #121669                                                 PLAINTIFF

v.                      No. 4:20-cv-1119-DPM

DEXTER PAYNE, Director of Health;
CORRECT CARE SOLUTIONS; and
LERIZZA NUNAG, LPN, Cummins Unit                        DEFENDANTS

                            JUDGMENT
     Henson's complaint is dismissed without prejudice.



                                 D.P. Marshall Jr.
                                 United States District Judge
